Citation Nr: 0932312	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  03-07 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
status post Achilles tendon rupture, left ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from March 1976 to 
September 1977 and from May 1979 to August 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In December 2006, the Veteran testified at a Travel Board 
hearing.  A transcript of the hearing is of record.  
Thereafter, in March 2007 and September 2008, the Board 
remanded this case to the RO via the Appeals Management 
Center (AMC) for further development and readjudication, to 
include compliance with the notice and duty to assist 
provisions of the Veterans Claims Assistance Act (VCAA).


FINDINGS OF FACT

1.  Prior to February 23, 2008, status post Achilles tendon 
rupture, left ankle, was not manifested by a marked 
limitation of ankle motion.

2.  Since February 23, 2008, status post Achilles tendon 
rupture, left ankle, has been manifested by a marked 
limitation of  ankle motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for status post Achilles tendon rupture, left ankle, 
prior to February 23, 2008, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2008).

2.  The criteria for an initial evaluation of 20 percent, and 
no higher, for status post Achilles tendon rupture, left 
ankle, since February 23, 2008, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

Here, a letter dated in November 2001 and provided to the 
appellant prior to the July 2002 rating decision on appeal 
satisfied the VCAA's duty to notify provisions as this letter 
discussed the requirements for establishing his entitlement 
to service connection.  The Veteran's appeal for a higher 
initial disability rating for his left ankle is a downstream 
issue, arising from the initial rating assigned for this 
disorder once the RO awarded service connection; thus, 
another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 
22, 2003).  It appears that the Court has also determined 
that the statutory scheme does not require another VCAA 
notice letter in a case such as this where the Veteran was 
furnished proper VCAA notice with regard to the claim of 
service connection itself.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  In any event, the RO provided VCAA 
notices in March 2007, November 2008, and December 2008 
pertaining to his claim for an increased rating.

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA, and private 
medical records and provided the Veteran with VA examinations 
in March 2002 and March 2008.  He has also been afforded a 
hearing before the Board and his claims file has been 
remanded for additional development on two occasions.  
Accordingly, VA has satisfied its assistance duties.

In this regard, it is noted that a July 2009 statement from 
the Veteran includes his contention that, as a teacher, he 
stands for hours every day and his ankle and Achilles hurt 
every day.  This statement is duplicative of evidence already 
in the file, and, as such, a remand for a waiver is 
unnecessary.  38 C.F.R. §§ 19.37, 20.1304 (2008).  In 
addition, this statement also reflects that the Veteran is 
scheduled for surgery and includes his request to "raise my 
percentage."  Inasmuch as the decision herein awards the 
maximum 20 percent schedular evaluation for the Veteran's 
service-connected left ankle disorder under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271, and there is no evidence to 
confirm that the surgery noted by the Veteran actually 
occurred, the Board finds that remand of this claim to obtain 
additional treatment records is not necessary.  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claim.

Finally, it is noted that the Board has thoroughly reviewed 
all the evidence in the Veteran's claims folder and, although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the evidence submitted by the Veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The Veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).



Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2008).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the Francisco rule does not apply 
where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson, 12 Vet. 
App. at 126.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 
38 C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the joint 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Normal range of motion of the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71a, Plate II (2008).

A 10 percent rating is warranted for a moderate limitation of 
ankle motion.  A 20 percent evaluation is warranted for a 
marked limitation of ankle motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an evaluation in excess of 10 percent for status 
post Achilles tendon rupture, left ankle, prior to February 
23, 2008, but that the evidence supports the grant of a 20 
percent evaluation, and no higher, as of February 23, 2008.  
The reasons follow.

Prior to February 23, 2008, the evidence does not establish 
that the Veteran had a marked limitation of motion of the 
left ankle.  For example, at the March 2002 VA examination, 
the Veteran complained of left ankle pain and some swelling.  
He reported that the pain is mostly felt when he is pivoting 
and he does not have it all the time.  Examination of the 
left ankle revealed that it was normal looking without any 
swelling.  The Veteran complained of mild tenderness on the 
medial side and range of motion was extension to 10 degrees, 
plantar flexion to 20 degrees, inversion to 15 degrees, and 
eversion to 5 degrees.  The Veteran had good power against 
resistance, the left foot was nontender, there was no 
tenderness on the plantar fascia, and the heel pad was 
nonsymptomatic.  Left Achilles tendon was intact, there was a 
well-healed surgical scar at the musculotendinous area, mild 
thickening of the tendon was felt but there was not 
tenderness, and active contraction against resistance was 
good.  The diagnosis was history of ruptured Achilles tendon 
of the left ankle, currently repaired with functional 
capacity.  There was no evidence of plantar fasciitis, the 
left ankle was noted to be within normal limits, and there 
was no evidence of arthritis.  These clinical findings do not 
establish a marked left ankle disability.  

It is noted that an October 2004 report of private medical 
imaging and diagnostic radiology notes that examination of 
the left foot revealed normal left foot radiographically and 
minimal degree of degenerative change.  In addition, a 
January 2005 Certificate for Return to School or Work from a 
private physician notes that the Veteran has acute arthritic 
gout.  However, service connection for arthritic gout, left 
foot, was specifically denied by the Board in March 2007.  

These clinical findings do not establish a marked left ankle 
disability; thus, an initial schedular rating in excess of 10 
percent disabling prior to February 23, 2008, is not 
warranted.  To this extent, the Veteran's appeal is denied.  
In reaching this part of the decision the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v.  
Derwinski, 1 Vet. App. 49 (1990).  

At the February 23, 2008, VA examination, however, the 
Veteran complained of a dull ache with stiffness and 
occasional swelling with no associated weakness, redness, 
instability, giving way, or locking.  He reported flare-ups 
that occur approximately six times per month, rated at a 7 on 
a scale of one to 10.  He also complained of exacerbation due 
to overuse or any extreme physical activities and relief with 
rest, ice, and Motrin or Aleve.  The Veteran also reported 
additional loss of motion during flare-ups.  He reported no 
episodes of dislocation, recurrent subluxation, or 
incapacitating episodes over the past 12 months with bed rest 
prescribed by a physician.  With regard to his activities of 
daily living, he reported mild difficulty walking, no trouble 
driving, grooming, or toileting.  The Veteran complained of 
mild difficulty with shopping and severe difficulty with 
physical training type activities that involve the use of the 
left ankle.  He reported requiring a cane for ambulation - 
which he was not using at the time of examination.  He 
reported the onset of pain is after approximately 30 minutes 
of continuous ambulation or after a distance of approximately 
one mile.  The Veteran was able to do the duties of his job 
as an ROTC (Reserve Officer Training Corps) instructor; 
however, he noticed pain in his left Achilles after an 
extended period of time.  He denied numbness or tingling in 
his left lower extremity and repetitive motion did not 
produce additional loss of motion.  

Upon physical examination, there were no signs or symptoms of 
infection, swelling, or tenderness to palpation of the 
forefoot, midfoot, or hindfoot.  There was slight tenderness 
to palpation over the Achilles tendon posteriorly, 
approximately 4 centimeters from the insertion site.  
However, there was no palpable defect, muscle strength was 
5/5, and there were no neurocirculatory deficits appreciated.  
There was no evidence of uneven shoe wear or callus 
formation, ankle instability, or medial or lateral malleolar 
tenderness.  Distal pulses were intact, capillary refill was 
adequate, distal sensation was intact to light moving touch, 
and distal neurovascular status was grossly intact.  Range of 
active and passive motion of the ankle was plantar flexion to 
40 degrees, dorsiflexion to 10 degrees, inversion and 
eversion to 15 degrees, and abduction and adduction to 10 
degrees.  The Veteran had normal heel-toe gait that appeared 
non-antalgic and his subjective complaints of pain were noted 
at the extreme of dorsiflexion.  Range of active motion was 
described as mildly limited and additional functional loss 
during flare-ups could not be determined since the Veteran 
did not have a flare-up at the time of examination.  There 
was no additional loss of motion due to pain, fatigue, 
weakness or lack of endurance on repetitive use of the left 
ankle.  

The examiner noted that review of radiographs of the left 
foot and ankle, taken in February 2008 in multiple 
projections, revealed no acute osscus abnormality, joint 
spaces in the tibiotalar articulation were well preserved, 
and there was moderate degenerative change in the 
talonavicular articulation of questionable significance.  

The diagnoses were status-post surgical repair of left 
Achilles tendon rupture with residual mild limitation of 
motion of left ankle, no evidence of ankylosis of the left 
ankle or malunion of the os calcis, and moderate degenerative 
changes of the talonavicular articulation, no evidence of 
astragalectomy.  

A June 2008 statement from the Veteran reflects his complaint 
that he experiences left foot pain while driving a manual 
automobile and when walking for a long period of time.  

Private treatment records note that, in December 2008, the 
Veteran sought treatment for a several month history of 
increased left ankle symptoms.  He complained of daily 
discomfort which intensified when he was on his feet for a 
long period of time.  He reported no associated numbness or 
tingling or problems with swelling.  Range of motion testing 
demonstrated some lack of dorsiflexion at the tibiotalar 
joint, to about 10 degrees compared to normal of about 20 
degrees, particularly when compared to the contralateral 
side.  His subtalar motion appeared to be symmetrical to the 
opposite side and transverse tarsal motion appeared to be 
normal.  The Veteran also exhibited pain with palpation along 
the course of the posterior tibial tendon posterior to the 
malleolus and into the foot itself.  

A December 2008 report of private radiographic examination of 
the left ankle demonstrated no evidence of a fracture, 
dislocation, or bony destructive or erosive process.  A 
February 2009 private magnetic resonance imaging (MRI) report 
includes the impression of partial thickness intersubstance 
tear versus tendinosis of the Achilles tendon; question high 
grade sprain versus tendinosis of the Achilles tendon, 
obliteration of the normal fat signal within the anterior 
lateral ankle gutter is seen; and mild edema within the 
muscle bellies of the flexor hallucis longus and peroneus 
brevis, subcutaneous edema posteriorly.  

Private treatment records also include a March 2009 note 
which reflects a diagnosis of Achilles tendinosis.  A March 
2009 treatment report notes that MRI did not notice any 
significant problems with the posterior tendon; however, 
there was a finding that the flexor hallucis longus appeared 
somewhat irritated and there was some thickening by the 
Achilles.  Clinical evaluation showed some thickening by the 
tenoachilles, about 5 centimeters above its insertion to the 
heel pad, which was tender with medial and lateral 
compression and appeared to be thickened.  However, the 
Veteran had an excellent range of motion.  

Since the February 23, 2008, report of VA examination, the 
evidence against the Veteran's claim for an initial 
evaluation in excess of 10 percent disabling for his service-
connected left ankle reflects that he has mild limitation of 
motion of the left ankle (the March 2009 private treatment 
report notes excellent range of motion) and no additional 
loss of motion due to pain, fatigue, weakness or lack of 
endurance on repetitive use of the left ankle.  However, the 
evidence in support of his claim for an increased rating 
reflects his complaints of daily discomfort, increased 
symptoms when driving and walking, dorsiflexion limited to 10 
degrees compared to normal of 20 degrees, and MRI findings of 
somewhat irritated flexor hallucis longus and some thickening 
by the Achilles.  In addition, clinical findings also include 
tenderness and pain of the tenoachilles.  

Since the February 23, 2008, report of VA examination, given 
the complaints of functional impairment, the loss of at least 
half of the normal range of motion, and the findings of 
tenderness and pain, the Veteran can be said to have the 
equivalent of marked limitation of motion.  Although the 
description of his symptoms have not always been the same, 
significant disability has been described since the February 
23, 2008, VA examination.  Accordingly, after resolving 
reasonable doubt in the Veteran's favor, the Board finds that 
the clinical findings in the February 23, 2008, VA 
examination report as well as subsequent private treatment 
records establish a marked left ankle disability and that a 
20 percent evaluation is warranted as of February 23, 2008.

An evaluation in excess of 20 percent would require ankylosis 
of the ankle joint, which is not shown.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.  The Veteran is now at the maximum 
evaluation for limitation of motion for the left ankle, 
however, a higher evaluation based upon additional functional 
impairment under DeLuca is available.  Nevertheless, the 
Board finds that such is not warranted at this time as 
additional disability not already contemplated in the 
relevant rating criteria is demonstrated.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997). 

The Board recognizes that the Veteran has a surgical scar at 
the musculotendinous area.  In general evaluation of the same 
disability or the same manifestations of disability under 
multiple diagnoses (i.e., pyramiding) is to be avoided.  
38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the disabling symptomatology is duplicative 
or overlapping.  The claimant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban, supra.  In this case, the March 2002 VA examination 
report describes the Veteran's scar as well healed and does 
not include any findings that this scar results in any 
relevant symptoms or functional impairment.  So for all 
intents and purposes, it is asymptomatic.  Thus, the scar 
does not warrant additional compensation.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805.

There is no evidence that the manifestations of the Veteran's 
service-connected status post Achilles tendon rupture, left 
ankle, are unusual or exceptional to demonstrate that the 
rating schedule is inadequate for determining the proper 
level of disability.  












	(CONTINUED ON NEXT PAGE)





Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. 
App. 111 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 
(1996).


ORDER

An initial evaluation in excess of 10 percent for status post 
Achilles tendon rupture, left ankle, prior to February 23, 
2008, is denied.

An initial evaluation of 20 percent, and no higher, for 
status post Achilles tendon rupture, left ankle, as of 
February 23, 2008, is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


